NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jennifer Blackburn on September 1, 2022.
The application has been amended as follows: 
Replace claim 17 with the following and ALLOW: “An agrochemical composition comprising a crystalline form of a compound of formula I:

    PNG
    media_image1.png
    85
    127
    media_image1.png
    Greyscale

5-chlorobenzo[c][1,2]oxaboral-1(3H)-ol, or a pharmaceutically acceptable salt thereof, wherein said crystalline form is Crystalline Form A characterized by an X-ray diffraction pattern (XRPD) comprising one or more 2Ɵ angle values selected from: about 16o + 1.0, about 23o + 1.0, about 25o + 1.0, and about 27o + 1.0.”
	ALLOW claims 18-24.
	Replace claim 25 with the following and ALLOW: “The agrochemical composition of claim 17, comprising an effective amount of compound for controlling microbial infections on plants or plant propagation material.”
	Replace claim 26 with the following and ALLOW: “The agrochemical composition of claim 25 further comprising at least one additional active ingredient.”
	Cancel claim 27.
	ALLOW claim 28.
	Amend claim 29, line 1 as follows and ALLOW: “The agrochemical composition of claim 26”
Reasons for Allowance
The claimed invention is drawn to an agrochemical composition comprising Crystalline Form A of a compound of formula I, 5-chlorobenzo[c][1,2]oxaboral-1(3H)-ol characterized by an X-ray diffraction pattern (XRPD) comprising one or more 2Ɵ angle values selected from: about 16o + 1.0, about 23o + 1.0, about 25o + 1.0, and about 27o + 1.0.
The closest prior art is considered to be Austin et al (US 5,880,188), which teach crystalline forms of the instantly claimed compounds and compositions thereof (Column 15, Table 5, Compound 68).  However, Austin et al does not teach Crystalline Form A having the recited X-ray diffraction pattern and there is nothing to suggest that the method by which Austin et al crystallized the compounds would result in the instantly claimed Crystalline Form A.  
As such, the instant claims are determined to be free of the art and non-obvious.  And since the claims contain written support and are enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611